Broyles, J.
1. Under an indictment for simple larceny, a defendant can be convicted although the evidence shows that the property described in the indictment was stolen from a house. Mattox v. State, 115 Ga. 212 (9), 222 (41 S. E. 709); Gardner v. State, 105 Ga. 662 (31 S. E. 577). See also Roberts v. State, 83 Ga. 369 (9 S. E. 675). The evidence in this case failed to show that the door of the barn, from which the property was stolen, was either locked or fastened at the time of the theft. The conviction of the accused of simple larceny as charged in the indictment was therefore not contrary to law.
2. While the evidence as to the value of the stolen cotton and cottonseed was rather vague and indefinite, it was sufficient to support the conviction of the accused.
3. The answer of the judge of the county court to the certiorari served upon him, not having been traversed, is controlling as to the rulings of the court during the trial, and the evidence adduced thereon. When the answer is considered, the petition for certiorari fails to show any legal reason why a new trial should be had, and the judge of the superior court did not err in overruling the same. Judgment affirmed.